DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The rejection of claims 1-3, 5-7, and 9-14 under 35 U.S.C. § 103 as being unpatentable over Marchal et al. (US 2018/0351151 A1), hereinafter “Marchal,” in view of Poeppel et al. (US 2018/036855 A1), hereinafter “Poeppel,” is maintained as set forth below.
Regarding claim 1, Marchal teaches a battery pack, comprising:
	a battery pack housing (¶ [0030]; Fig. 2, reference no. 6);
	a cell module assembly (¶ [0031]; Fig. 2, reference no. 5) arranged within the battery pack housing having a plurality of lithium-ion battery cells, in this case the elementary cells (¶ [0031]; Fig. 2, reference nos. 8a, 8b, 9a, & 9b) that include a lithium salt type electrolyte ¶ [0041]) which indicates a lithium ion battery cell, connected in parallel, in this case the first and second sets of the module are arranged in parallel (¶ [0043]);
	a primary power output connector including a pair of terminals electrically connected to the battery pack, in this case the first positive voltage terminal (¶ [0061] & [0063]; Fig. 4 & 6, reference no. 14a) and the negative voltage terminal (¶ [0061]; Fig. 5 & 6, reference no. 14b);
	a secondary power output connector wherein the secondary power output connector includes a secondary power, in this case the second positive voltage terminal (¶ [0061] & [0063]; Fig. 4-6, reference no. 14b); and
	wherein the primary power output connector is configured to supply electrical power at a voltage higher than the secondary power output connector, in this case the first positive voltage terminal is able to supply a voltage between 45 V to 50 V and the second positive voltage terminal is able to supply a voltage of 11 V to 17 V (¶ [0063]). 
	Marchal does not teach that the primary and secondary power output connectors extend through the outer panel in the battery pack housing and that the secondary power output connector enables an input for selectively supplying electrical power from the secondary power unit. However, Poeppel teaches that primary and secondary output connectors extend through an outer panel of the housing, in this case the high- and low-voltage contacts extend to the outside of the housing (see Fig. 3-5, reference nos. 14 & 17). Note that although the connectors are within the recessed contact arrangement and uptakes (Fig. 3-5, reference nos. 16 & 20), the contacts are still on the outside of the housing (see annotated Fig. 4, below) and thus “extend through an outer panel in the battery pack housing.” One having ordinary skill in the art would have understood that providing at least some portion of the electrical contacts on the exterior of the housing would have been necessary to allow an electrical connection with the batteries held within, thereby facilitating battery module operation. Poeppel further teaches that the low-voltage contacts that provide both power and control signal contacts (¶ [0028]; Fig. 3, reference nos. 17 & 18). One having ordinary skill in the art would have understood to provide such a connection arrangement in order to provide power so low voltage, such as 12 V or 24 V, components and to allow control of the battery cells (¶ [0003]), thus facilitating improved battery module versatility, operation, and safety. Therefore, it would have been obvious to have provided the electrical connections on the exterior of the housing and a secondary power output connector with both electrical power and control contacts in order to facilitate battery module operation and improved battery module versatility, operation, and safety.

    PNG
    media_image1.png
    636
    606
    media_image1.png
    Greyscale

Regarding claim 2, Marchal does not teach the connector pinouts. However, Poeppel teaches the connector pinouts, in this case the pin header (¶ [0028]; Fig. 3, reference no. 15). One having ordinary skill in the art would have understood to provide such a connection arrangement in order to provide power so low voltage, such as 12 V or 24 V, components and to allow control of the battery cells (¶ [0003]), thus facilitating improved battery module versatility, operation, and safety. Therefore, it would have been obvious to have provided a secondary power output connector with both electrical power and control contacts in order to facilitate improved battery module versatility, operation, and safety.
Regarding claim 3, Marchal further teaches that the secondary power output is rated at 12 Volts, in this case 11 V to 17 V (¶ [0063]), and the primary power output is rated at 48 Volts, in this case the first positive voltage terminal preferably supplies 48 V (¶ [0063]). Additionally, Poeppel teaches supplying 12 V (¶ [0003], [0008], & [0026]) from the low-voltage terminal. One having ordinary skill in the art would have understood to provide 12 V from the low-voltage terminal in order to provide power to displays, controller units, and other similar devices, facilitating increased battery module utility (¶ [0003]). Therefore, it would have been obvious to have provided 12 V from the low-voltage terminal in order to facilitate increased battery module utility.
Regarding claim 5, the limitation “wherein the secondary power output provides electrical power to indicators displaying that electrical power is being supplied from the battery cells through the primary power output” is a functional limitation. As discussed above, the manner in which the claimed device is operated does not differentiate it from the prior art. M.P.E.P. § 2114 II. Here, the second positive voltage terminal would be capable of providing power to a load such as an indicator that displays that power is being supplied to the primary power output.
Regarding claim 6, the limitation “wherein the secondary power output supplies power to a relay positioned on a piece of outdoor power equipment, wherein the piece of outdoor power equipment simultaneously receives power through the primary power output” is a functional limitation. As discussed above, the manner in which the claimed device is operated does not differentiate it from the prior art. M.P.E.P. § 2114 II. Here, the first and second positive voltage terminals would be capable of simultaneously providing power to a load such as a piece of outdoor power equipment.
Regarding claim 7, the limitation “wherein the battery pack is configured to transmit electrical power through the primary power output and the secondary power output simultaneously” is a functional limitation. As discussed above, the manner in which the claimed device is operated does not differentiate it from the prior art. M.P.E.P. § 2114 II. Here, the battery pack would be capable of providing power to a load simultaneously through the first and second voltage terminals.
Regarding claim 9, Marchal teaches a battery pack, comprising:
	a housing (¶ [0030]; Fig. 2, reference no. 6);
	a cell module assembly (¶ [0030; Fig. 1, reference no. 5) received within the housing and having a plurality of lithium-ion battery cells connected in parallel, in this case the elementary cells (¶ [0031]; Fig. 2, reference nos. 8a, 8b, 9a, & 9b) that include a lithium salt type electrolyte ¶ [0041]) which indicates a lithium ion battery cell, connected in parallel, in this case the first and second sets of the module are arranged in parallel (¶ [0043]);
	a 48 Volt primary power output connector including a pair of terminals electrically connected to the battery pack, in this case the first positive voltage terminal (¶ [0061] & [0063]; Fig. 4 & 6, reference no. 14a) and the negative voltage terminal (¶ [0061]; Fig. 5 & 6, reference no. 14b) where the first positive voltage terminal preferably supplies 48 V (¶ [0063]); and
	a 12 Volt secondary power output connector that includes a secondary power output for connection to equipment to be powered by the battery pack and an enable input, in this case the second positive voltage terminal (¶ [0061] & [0063]; Fig. 4-6, reference no. 14b) that supplies 11 V to 17 V (¶ [0063]), wherein the secondary power output connector includes a secondary power output for connection to equipment to be powered by the battery pack and an enable input, in this case the first positive voltage terminal and negative voltage terminal would be capable of being electrically connected to a load (see M.P.E.P. § 2114).
	Additionally, Poeppel teaches supplying 12 V (¶ [0003], [0008], & [0026]) from the low-voltage terminal. One having ordinary skill in the art would have understood to provide 12 V from the low-voltage terminal in order to provide power to displays, controller units, and other similar devices, facilitating increased battery module utility (¶ [0003]). Therefore, it would have been obvious to have provided 12 V from the low-voltage terminal in order to facilitate increased battery module utility.
	Marchal does not teach that the power output connectors extend through the outer panel in the housing and that the pair of terminals and the secondary power output connector are arranged on a connector plate coupled to the housing. However, Poeppel teaches that primary and secondary output connectors extend through an outer panel of the housing, in this case the high- and low-voltage contacts extend to the outside of the housing (see Fig. 3-5, reference nos. 14 & 17). Note that although the connectors are within the recessed contact arrangement and uptakes (Fig. 3-5, reference nos. 16 & 20), the contacts are still on the outside of the housing (see annotated Fig. 4, above) and thus “extend through an outer panel in the battery pack housing.” One having ordinary skill in the art would have understood that providing at least some portion of the electrical contacts on the exterior of the housing would have been necessary to allow an electrical connection with the batteries held within, thereby facilitating battery module operation. Poeppel teaches that the pair of terminals and the secondary power output are arranged on a connector plate coupled to the housing, in this case the high-voltage contacts (¶ [0028]; Fig. 3, reference no. 14) and contact arrangement (¶ [0028]; Fig. 3, reference no. 16) that includes the low-voltage contacts (¶ [0028]; Fig. 3, reference no. 17) are arranged on the same surface (see Fig. 3, reference nos. 14 & 16). One with ordinary skill in the art would have realized that arranging all of the terminals and output connectors on the same connector plate would allow electrical connections to be established simply by establishing a mechanical connection with the intended load (see ¶ [0029]). Therefore, it would have been obvious to have provided the electrical connections on the exterior of the housing and placed all the terminals and outputs on the same connector plate in order to facilitate battery module operation and allow establishing an electrical connection when mechanical connecting the battery module.
Regarding claim 10, neither Marchal nor Poeppel teach that the secondary power output connector is positioned on the connector plate between the pair of terminals. However, merely shifting the position of components without modifying the device’s operation does not confer patentability and is merely a matter of design choice. M.P.E.P. § 2144.04 VI. C. Here, Poeppel discloses that the position of the low-voltage connector is located outside of the high-voltage terminals (see Fig. 3, reference nos. 16 & 14, respectively). Relocating the position of the low-voltage connector to be in between the high-voltage terminals would not alter the device’s operation, namely providing either high-voltage power through the high-voltage terminals and low-voltage power through the low-voltage connector. Therefore, positioning the secondary power output connector between the terminals is obvious as a matter of design choice.
Regarding claim 11, Marchal further teaches that the plurality of lithium-ion battery cells comprises ten or more lithium ion battery cells (see, e.g. Fig. 5, reference nos. 8a, 8b, 9a, & 9b).
 Regarding claims 12-14, Marchal teaches that the cells are connected in series and/or parallel, but does not specify that the number of lithium-ion cells is 32 or the particular arrangement. However, one having ordinary skill in the art would have understood to increase the battery module’s power output by adding additional cells and that the output voltage of batteries connected in series is added together while the output current of batteries connected in parallel is added together. Furthermore, one with ordinary skill in the art would have understood to include the necessary number of batteries and to connect them in series and/or parallel as needed in order to yield the required power, voltage, and current outputs required by the load. Therefore, it would have been obvious to have supplied 32 lithium-ion cells and connected them in either of the 1P32S or 2P16S configuration in order to meet the load requirement.
Claims 15-17 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Marchal in view of Poeppel and Niedwiecki et al. (US 2009/0325049 A1), hereinafter “Niedwiecki.”
Regarding claim 15, Marchal teaches a battery pack, comprising:
	a housing (¶ [0030]; Fig. 2, reference no. 6);
	a cell module assembly (¶ [0031]; Fig. 2, reference no. 5) having a plurality of lithium-ion battery cells, in this case the elementary cells (¶ [0031]; Fig. 2, reference nos. 8a, 8b, 9a, & 9b) that include a lithium salt type electrolyte ¶ [0041]) which indicates a lithium ion battery cell, connected in parallel, in this case the first and second sets of the module are arranged in parallel (¶ [0043]);
	a primary power output connector including a pair of terminals, in this case the first positive voltage terminal (¶ [0061] & [0063]; Fig. 4 & 6, reference no. 14a) and the negative voltage terminal (¶ [0061]; Fig. 5 & 6, reference no. 14b), wherein the primary power output connector includes a primary power output, in this case the first positive voltage terminal preferably supplies 48 V (¶ [0063]);
	a secondary power output connector, in this case the second positive voltage terminal (¶ [0061] & [0063]; Fig. 4-6, reference no. 14b), wherein the secondary power output connector includes a secondary power output for connection to equipment to be powered by the battery pack and an enable input, in this case the first positive voltage terminal and negative voltage terminal would be capable of being electrically connected to a load (see M.P.E.P. § 2114); and
	wherein the primary power output is configured to supply electrical power at a voltage higher than the secondary power output connector, in this case the first positive voltage terminal is able to supply a voltage between 45 V to 50 V and the second positive voltage terminal is able to supply a voltage of 11 V to 17 V (¶ [0063]).
	Marchal does not teach the cradle. However, Niedwiecki teaches a cradle that defines a base surface and suspends the battery pack housing, in this case the battery tray (¶ [0023]; Fig. 1, reference no. 11) that includes a base (¶ [0023]; Fig. 2, 3, & 11, reference no. 16) that supports the battery modules (¶ [0023]; Fig. 11, reference no. 22). One with ordinary skill in the art would have understood that including such a cradle would ensure the modules are retained in the desired position (see ¶ [0023]-[0024]) thus preventing disconnections and damage, thereby facilitating improved battery module operation and safety. Therefore, it would have been obvious to have included a cradle in order to facilitate improved battery module operation and safety.
	Marchal does not teach that the power output connectors extend through the outer panel in the housing and that the pair of terminals and the secondary power output connector are arranged on a connector plate coupled to the housing. However, Poeppel teaches that primary and secondary output connectors extend through an outer panel of the housing, in this case the high- and low-voltage contacts extend to the outside of the housing (see Fig. 3-5, reference nos. 14 & 17). Note that although the connectors are within the recessed contact arrangement and uptakes (Fig. 3-5, reference nos. 16 & 20), the contacts are still on the outside of the housing (see annotated Fig. 4, above) and thus “extend through an outer panel in the battery pack housing.” One having ordinary skill in the art would have understood that providing at least some portion of the electrical contacts on the exterior of the housing would have been necessary to allow an electrical connection with the batteries held within, thereby facilitating battery module operation. Therefore, it would have been obvious to have provided the electrical connections on the exterior of the housing and placed all the terminals and outputs on the same connector plate in order to facilitate battery module operation.
Regarding claim 16, Marchal does not teach the connector plate. However, Poeppel teaches that the pair of terminals and the secondary power output extend through a connector plate coupled to the housing, in this case the high-voltage contacts (¶ [0028]; Fig. 3, reference no. 14) and contact arrangement (¶ [0028]; Fig. 3, reference no. 16) that includes the low-voltage contacts (¶ [0028]; Fig. 3, reference no. 17) are arranged on the same surface (see Fig. 3, reference nos. 14 & 16). One with ordinary skill in the art would have realized that arranging all of the terminals and output connectors on the same connector plate would allow electrical connections to be established simply by establishing a mechanical connection with the intended load (see ¶ [0029]). Therefore, it would have been obvious to have placed all the terminals and outputs on the same connector plate in order to allow establishing an electrical connection when mechanical connecting the battery module.
Regarding claim 17, Marchal further teaches that the secondary power output is rated at 12 Volts, in this case 11 V to 17 V (¶ [0063]; see M.P.E.P. § 2131.03 II.), and the primary power output is rated at 48 Volts, in this case the first positive voltage terminal preferably supplies 48 V (¶ [0063]). Additionally, Poeppel teaches supplying 12 V (¶ [0003], [0008], & [0026]) from the low-voltage terminal. One having ordinary skill in the art would have understood to provide 12 V from the low-voltage terminal in order to provide power to displays, controller units, and other similar devices, facilitating increased battery module utility (¶ [0003]). Therefore, it would have been obvious to have provided 12 V from the low-voltage terminal in order to facilitate increased battery module utility.
Regarding claim 19, the limitation “wherein the secondary power output supplies power to a relay positioned on a piece of outdoor power equipment, wherein the piece of outdoor power equipment simultaneously receives power through the primary power output” is a functional limitation. As discussed above, the manner in which the claimed device is operated does not differentiate it from the prior art. M.P.E.P. § 2114 II. Here, the first and second positive voltage terminals would be capable of simultaneously providing power to a load such as a piece of outdoor power equipment.
The rejection of claim 4 under 35 U.S.C. § 103 as being unpatentable over Marchal and Poeppel as applied to claim 1, above, and further in view of Adachi et al. (US 2014/0234062 A1), hereinafter “Adachi,” is maintained as set forth below.
Regarding claim 4, Marchal further teaches that the secondary power output connector is passed through a panel within a housing of the battery pack, in this case the second positive voltage terminal must pass through the housing wall (¶ [0030]; Fig. 2, reference no. 6), but does not teach a plurality of panels. However, Adachi teaches a power output connector, in this case the relay plate (¶ [0056]; Fig. 4, reference no. 136), that passes through a plurality of housing panels, in this case the end-most heat transfer plate (¶ [0055]; Fig. 4, reference no. 25), pushing plate (¶ [0055]; Fig. 4, reference no. 31), and tip portion (¶ [0055]; Fig. 4, reference no. 31A). One having ordinary skill in the art would have realized that it would have been necessary to have passed the output power connector through all of the housing layers in order to provide an electrical path into and out of the battery module. Furthermore, one with ordinary skill in the art would have understood that additional housing layers could be incorporated to provide such functions as battery cell cooling (see ¶ [0089]) or to maintain the module’s structure (see ¶ [0069]), thereby facilitating improved battery module operation and safety. Therefore, it would have been obvious to have provided a plurality of panels and pass the output power connector through them in order to facilitate improved battery module operation and safety.
The rejection of claim 8 under 35 U.S.C. § 103 as being unpatentable over Marchal and Poeppel as applied to claim 1, above, and further in view of Kim et al. (US 2014/0091769 A1), hereinafter “Kim,” is maintained as set forth below.
Regarding claim 8, Marchal does not teach that the battery pack is configured to communicate through a 29-bit Controller Area Network bus network and that the secondary power output connector includes at least one Controller Area Network pinout. However, Kim teaches that a controller area network (CAN) is so well known in the art for providing communication for battery modules that it is not described (¶ [0031]) and include 29-bit identifiers (¶ [0041]). One having ordinary skill in the art would have understood to provide the battery module with the necessary components of such a well-known system in order to achieve the predictable result of providing a reliable control system for the battery module. Therefore, it would have been obvious to have included a 29-bit CAN bus network in order to achieve the predictable result of providing a reliable control system.
The rejection of claim 18 under 35 U.S.C. § 103 as being unpatentable over Marchal, Poeppel, and Niedwiecki as applied to claim 15, above, and further in view of Yanagida et al. (US 2019/0305283 A1), hereinafter “Yanagida,” is maintained as set forth below.
Regarding claim 18, Marchal does not teach the shape of the power output connector. However, Yanagida teaches a battery module comprising cylindrical terminals (¶ [0049]; Fig. 2, reference no. 12). One having ordinary skill in the art would have understood that cylinders were a typical shape for battery module terminals. Furthermore, shapes are generally considered to be a matter of choice absent persuasive evidence that the shape is significant. See M.P.E.P. § 2144.04 IV. B. Therefore, it would have been obvious to have used the well-known cylindrical shape for the output connectors of the claimed device.
The rejection of claim 20 under 35 U.S.C. § 103 as being unpatentable over Marchal, Poeppel, and Niedwiecki as applied to claim 15, above, and further in view of Kim is maintained as set forth below.
Regarding claim 20, Marchal does not teach that the battery pack is configured to communicate through a 29-bit Controller Area Network bus network and that the secondary power output connector includes at least one Controller Area Network pinout. However, Kim teaches that a controller area network (CAN) is so well known in the art for providing communication for battery modules that it is not described (¶ [0031]) and include 29-bit identifiers (¶ [0041]). One having ordinary skill in the art would have understood to provide the battery module with the necessary components of such a well-known system in order to achieve the predictable result of providing a reliable control system for the battery module. Therefore, it would have been obvious to have included a 29-bit CAN bus network in order to achieve the predictable result of providing a reliable control system.
Response to Arguments
Applicant's arguments filed November 9, 2022 have been fully considered but they are not persuasive. Applicant argues that the limitations of claims 1, 9, and 15 requiring that the power output connectors extend through or are formed through the housing and that the limitation of claim 4 requiring that the secondary power output connector is passed through the housing are not taught by the cited prior art references.
In response to Applicant’s argument, if one were to accept Applicant’s interpretation of Marchal, which the Office does not, there would be no way to electrically connect the batteries held within the housing to an external circuit. Such a configuration would render Marchal’s battery module unfit for its purpose of supplying electrical power to a load. Furthermore, as stated in the rejection of claims 1, 4, 9, and 15 above, Poeppel teaches that all of the electrical connections “pass through” the housing wall. This allows the necessary electrical connections to an external circuit so that the batteries held within may supply power to that circuit. Therefore, Applicant’s argument is unpersuasive.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J CHMIELECKI whose telephone number is (571)272-7641. The examiner can normally be reached M-F 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J. CHMIELECKI/Primary Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729